FILE COPY




                              Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 21, 2021

                                        No. 04-20-00062-CV

                IN THE INTEREST OF K.M., B.M. AND A.B.M., minor children,

                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2019-CI-09419
                              Honorable Aaron Haas, Judge Presiding


                                          ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Liza A. Rodriguez, Justice
                 Lori I. Valenzuela, Justice


           The Appellant’s Motion for Default Judgment and Sanctions is DENIED.




                                                      _________________________________
                                                      Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of September, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court